Jenkins, P. J.
Under the law of this particular ease, as fixed and determined by this court (Metropolitan Life Insurance Co. v. Thompson, 20 Ga. App. 706, 93 S. E. 299), the question is not whether the special agent had agreed with the applicant to advance for him the first premium called for by the policy of insurance, but whether he had actually done so. The plaintiff admits that the applicant' himself did not pay this premium. The evidence is in conflict as to whether or not the agent had promised the applicant to advance it for-him; but there *126is no evidence which can be taken to dispute the testimony for the defendant to the effect that no such advance by the agent had in fact been made; nor is there any evidence going to show that the company had accepted an obligation of the agent on behalf of the applicant in lieu of such payment by the applicant, since the policy was sent to the agent for delivery only on the agent’s statement that the applicant had himself made payment. The court, therefore, committed no error in directing a verdict in favor of the defendant.
Decided April 8, 1920.
Action on insurance policy; from city court of Wayeross •—• Judge Crawley. September 15, 1919.
See same case, 23 Ga. App. 421.
Parker & Parker, for plaintiff.
Parks, Reed & Garrett, for defendant.

Judgment affirmed.


Stephens and Smith, JJ., concur.